Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 1 of 13 PageID# 1430




                          EXHIBIT 4
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 2 of 13 PageID# 1431




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  UNITED STATES OF AMERICA,

                          Plaintiff,

                  v.
                                                          Case No. 1:19-cv-1197-LO-TCB
  EDWARD SNOWDEN,

                         Defendant,

  and

  MACMILLAN PUBLISHING GROUP, LLC
  d/b/a HENRY HOLT AND COMPANY, et
  al.,

                          Relief-Defendants.



          DEFENDANT EDWARD SNOWDEN’S OBJECTIONS TO PLAINTIFF UNITED
               STATES’ FIRST SET OF REQUESTS FOR PRODUCTION

         Defendant Edward Snowden, by his attorneys Gibbons P.C., hereby objects pursuant to

  Rules 26 and 34 of the Federal Rules of Civil Procedure (the “Federal Rules”), and Local Rule

  26(C) of the United States District Court for the Eastern District of Virginia, Alexandria Division

  (the “Local Rules”), to Plaintiff United States’ First Set of Requests For Production of

  Documents to Defendant Edward Snowden (the “Requests”), as follows:

                                       GENERAL OBJECTIONS

         Defendant Snowden asserts the following two general objections, which are specifically

  applied to Plaintiff United States’ individual Requests below.

         1.      Defendant Snowden objects to the Requests to the extent that they seek

  information solely related to enforcing a future judgment, such as those requests which aim to
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 3 of 13 PageID# 1432




  trace the location of Defendant Snowden’s assets. At this pre-judgment stage, discovery is only

  proper to the extent that it relates to liability and amount of damages under the prepublication

  agreements, not to future enforcement. The law in this regard is clear: “there is generally no

  right to discovery of assets until a judgment has been obtained.” Curtiembre Becas, S.A. v. Arpel

  Leather Corp., 2006 WL8446035, at *16 (M.D.N.C. Sept. 21, 2006) (quoting FTC v. Turner,

  609 F.2d 743, 745 (5th Cir. 1980)). Such discovery “is typically prohibited, unless [it] is

  relevant to the merits or defense of a pending suit,” neither of which is at issue here. Toll

  Brothers, Inc. v. Gore, 2008 WL 11344678, at *4 (N.D. W. Va. Aug. 7, 2008).

         Instead, discovery of assets is properly undertaken, if at all, after judgment pursuant to

  Federal Rule of Civil Procedure 69(a)(2), which states that “[i]n aid of the judgment or

  execution, the judgment creditor . . . may obtain discovery from any person . . . .” Discovery

  pursuant to that rule is “clearly predicate[d] . . . on the actual enforcement of a judgment by

  execution or otherwise” so pre-judgment discovery of assets is “both extraordinary and

  premature.” Int’l Wood Processors v. Power Dry, Inc., 102 F.R.D. 212, 213 n.1 (D.S.C. 1984).

  If and when judgment is entered in this case, the United States will be entitled to “full discovery

  of any matters arguably related to the [United States’] efforts to trace the debtor’s assets and

  otherwise enforce its judgment.” SAS Institute, Inc. v. World Programming Ltd., 2018 WL

  1144585, at *2 (E.D.N.C. Mar. 2, 2018) (citing E.I. DuPont de Nemours & Co. v. Kolon Indus.,

  Inc., 286 F.R.D. 288, 291 (E.D. Va. 2012)). The Government’s efforts to do so now are

  inappropriate.

         2.        Defendant Snowden additionally objects to the Requests to the extent that they

  seek information related to speeches which were not found to be in violation of his

  prepublication agreements under the District Court’s Order. Mem. Op. & Order ECF No. 63. In

  its order, the Court made clear that the four speeches identified by the government in its

                                                  2
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 4 of 13 PageID# 1433




  summary judgment motion created liability under the prepublication agreements. ECF No. 63 at

  1 (noting that the government alleged in Count 2 “that Snowden breached contracts . . . when he

  made certain public speeches or remarks which included visual displays”) (emphasis added); id.

  at 13 (finding liability for “each of the four speeches identified by the government”).           It

  explained that Defendant Snowden breached his prepublication review obligations in those

  instances by giving speeches where he presented and commented upon slides which were

  marked classified. Id. at 14 (“Snowden’s public comments and displays, which occurred without

  prepublication review, breached the CIA and NSA Secrecy Agreements and their attendant

  fiduciary duties.”). The Court did not find Defendant Snowden liable with regard to any other

  speeches or any other conduct during speeches, despite the fact that the government sought to

  apply liability beyond the four speeches identified in its summary judgment motion and

  Defendant Snowden explicitly opposed the government’s efforts to do so. Id. at 13-14; Gov’t

  Mot. for Summ. J. ECF No. 22, at 24 (“the United States is entitled to recover all proceeds

  attributable to Snowden’s speeches encompassed within his prepublication review obligations”);

  id. at 25-26 (“Snowden’s prepublication review obligations extend to all his speeches purporting

  to discuss intelligence-related matters at CIA and NSA”); Snowden Opp. to Summ. J. ECF 51, at

  14 (rejecting Government’s efforts to use “just four examples of Mr. Snowden’s public remarks”

  to “establish his liability as to Count II, writ large”). Thus, the Court’s holding establishes only

  that Defendant Snowden breached his obligations by giving those four speeches. Discovery,

  then, should be limited to ascertaining damages incurred as a result of those speeches, and no

  further.

  RESERVATION OF RIGHTS

             1.   Defendant Snowden’s objections are based upon information now available to

  him and are made without in any way waiving or intending to waive but, on the contrary,

                                                   3
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 5 of 13 PageID# 1434




  intending to reserve and reserving: (a) the right to object on any ground at any time to a demand

  for any further response to the Requests or any other discovery request; and (b) the right at any

  time to revise, withdraw, supplement, correct, clarify or add to these objections.

         2.      To the extent that Defendant Snowden does not object to a Request, he does so

  without conceding the admissibility, materiality or relevance of any such substantive responses.

         3.      Defendant Snowden’s failure to object to a Request on grounds of attorney-client,

  work-product, or any other applicable privilege shall not be construed as a waiver of said

  privileges or of Defendant Snowden’s right to invoke those privileges at any time, if applicable.

                            SPECIFIC OBJECTIONS TO REQUESTS

  REQUEST NO. 1: All documents reflecting any and all gains, proceeds, profits, royalties, and

  other advantages or compensation you have received or may receive in the future, from any

  source, in connection with, in advance of, or arising from, the publication, sale, or dissemination,

  in whatever form, of “Permanent Record” or any version, edition, or licensed material thereof

  (collective referred to here as the “Book”), including any contractual or other arrangements by

  which such advantages have been or may be received and any accounting relating thereto.

         OBJECTION: Defendant Snowden does not object to this Request.



  REQUEST NO. 2: All documents reflecting any assignment or other conveyance by you to any

  other person of any gains, proceeds, profits, royalties, advantages, or other rights or interests in,

  or pertaining to, the Book.

         OBJECTION: Defendant Snowden objects to this Request because it seeks information

  which is only relevant to tracing his assets for the purpose of satisfying a judgment, pursuant to

  General Objection 1 above and does not seek any information which is relevant to liability or

  damages under the prepublication agreements and as such is improper.
                                                   4
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 6 of 13 PageID# 1435




  REQUEST NO. 3: All documents reflecting any potential or actual exercise of any subsidiary or

  additional rights in, or relating to, the Book, including but not limited to: graphic book rights,

  multimedia rights, motion picture and television rights, game rights, dramatic rights,

  merchandising and commercial rights, and any performance-related arrangements or

  compensated appearances pertaining to the Book.

         OBJECTION: Defendant Snowden does not object to this Request.



  REQUEST NO. 4: All documents reflecting any arrangements, agreements or terms, whether

  written or oral, between you and any person assisting you in connection with the writing,

  negotiation, or publication of the Book, or the leveraging of rights in respect to the Book for

  profit, including but not limited to any agent(s), advisors (including HIM Holtzbrinck 37 GmbH,

  Georg von Holtzbrinck GmbH, and Macmillan Publishing Group, LLC), distributors, retailers,

  licensees, co-authors or other writers, regardless of whether any such persons are publicly

  credited as such.

         OBJECTION: Defendant Snowden does not object to this Request except to the extent

  that it seeks information which is only relevant to tracing his assets for the purpose of satisfying

  a judgment, pursuant to General Objection 1, above.



  REQUEST NO. 5: All documents reflecting any gains, proceeds, profits, royalties or other

  advantages or compensation you have received or may receive in the future, from any source, in

  connection with, in advance of, or arising from, any and all speeches identified in response to

  Interrogatory Number 6.



                                                   5
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 7 of 13 PageID# 1436




          OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  information which is not relevant to his liability or damages under the prepublication

  agreements, pursuant to General Objection 2, above. The United States is entitled to recovery

  only for the four speeches identified in the Court’s order. ECF No. 63 at 13 (finding liability for

  “each of the four speeches identified by the government”). Other speeches which Defendant

  Snowden gave are not relevant to “[a]ny matter that bears on, or that reasonably could lead to

  other matter[s] that could bear on, any issue that is or may be in the case.” Spendlove v.

  RapidCourt LLC, 2019 U.S. Dist. LEXIS 220392, at *11 (E.D. Va. Dec. 23, 2019) (quoting

  Oppenheimer Fund. Inc. v. Sanders, 437 U.S. 340, 351 (1978)).                Furthermore, any future

  speeches which Defendant Snowden intends to give have not violated his duties under the

  prepublication agreements and as such are not related to liability or remedies under those

  agreements. Medtronic Minimed, Inc. v. Animas Corp., 2014 U.S. Dist. LEXIS 12798, at *9

  (N.D. Cal. Jan. 27, 2014) (“Plaintiffs cannot bootstrap discovery for some unrelated potential

  future breach of contract . . . action . . . to the current . . . action.”); see generally also Haney v.

  USAA Cas. Ins. Co., 331 Fed. App’x 223, 227 (4th Cir. 2009) (standing requires “injury in fact”

  which is “actual or imminent, not ‘conjectural’ or ‘hypothetical’”) (quoting Lujan v. Defenders

  of Wildlife, 504 U.S. 555, 560 (1992)).



  REQUEST NO. 6: A copy of any and all notes, outlines, or other materials that you prepared in

  conjunction with any and all speeches identified in response to Interrogatory Number 6.

          OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  information which is not relevant to liability or damages under the prepublication agreement,

  pursuant to General Objection 2, above. The United States is only entitled to recovery for the



                                                     6
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 8 of 13 PageID# 1437




  four speeches identified in the Court’s order. Any other speeches which Mr. Snowden gave are

  not relevant or discoverable.



  REQUEST NO. 7: A copy of any and all intelligence-related materials or information that you

  have displayed or used, or have kept accessible for display or use, in any past or future speeches,

  including any materials that were marked as purportedly classified and the materials referred to

  in paragraphs 19-21 of your November 20, 2019 declaration, filed on the docket of this litigation

  at ECF No. 52-15.

         OBJECTION: Defendant Snowden does not object to this Request except to the extent

  that it seeks intelligence-related materials other than those which Defendant Snowden displayed

  or used in the four speeches identified in the Court’s order, as such materials are not relevant to

  liability or damages under the prepublication agreements pursuant to General Objection 2.



  REQUEST NO. 8: A copy of any and all audio or video recordings, or written transcripts

  thereof, of any and all speeches identified in response to Interrogatory Number 6.

         OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  information which is not relevant to his liability or damages under the prepublication

  agreements. The United States is entitled to recovery only for the four speeches identified in the

  Court’s order.   Other speeches which Mr. Snowden gave are not relevant or discoverable

  pursuant to General Objection 2 above.



  REQUEST NO. 9: All documents reflecting any arrangements, agreements, or terms, whether

  written or oral, regarding or relating to any speeches identified in response to Interrogatory

  Number 6, including but not limited to those between you and American Program Bureau, Inc.,

                                                  7
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 9 of 13 PageID# 1438




  Open Mic Productions, any other bureau, agent, person, or organization that facilitated or may

  facilitate the speeches identified in response to Interrogatory Number 6.

         OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  information which is not relevant to his liability or damages . The United States is entitled to

  recovery for the four speeches identified in the Court’s order. Other speeches which Defendant

  Snowden gave are not relevant or discoverable pursuant to General Objection 2 above.

  Additionally, Defendant Snowden objects to this Request to the extent that it seeks information

  related solely to enforcement of a future judgment, pursuant to General Objection 1, above.

  Finally, Defendant Snowden objects to the phrase “facilitated or may facilitate the speeches

  identified in response to Interrogatory Number 6,” as it is incomprehensibly overbroad and

  ambiguous and may include information which is entirely irrelevant to the determination of

  damages under the Court’s summary judgment order.



  REQUEST NO. 10: A copy of all U.S. federal tax form W-2s (wage and tax statement) and

  form 1099s that you have received since January 1, 2013.

         OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  copies of such forms for years during which he did not receive compensation related to the four

  speeches identified in the Court’s order or from the publication of Permanent Record.



  REQUEST NO. 11: A copy of any tax return or equivalent that you have filed in any country,

  including but not limited to the United States and Russia, for the years 2013 to present.

         OBJECTION: Defendant Snowden objects to this Request to the extent that it seeks

  copies of such documents for years during which he did not receive compensation related to the

  four speeches identified in the Court’s order or from the publication of Permanent Record.

                                                  8
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 10 of 13 PageID# 1439




   REQUEST NO. 12: All documents that you described, consulted, relied upon, referred to, or

   identified, in responding to Plaintiff’s interrogatories that you have not already produced.

          OBJECTION: Defendant Snowden does not object to this Request.




   Dated: April 13, 2020
                                                        GIBBONS P.C.
          Newark, New Jersey                            Attorneys for Defendant Edward Snowden


                                                        By:    /s/ Lawrence S. Lustberg           .
                                                              Lawrence S. Lustberg




                                                    9
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 11 of 13 PageID# 1440




                                      CERTIFICATE OF SERVICE


            I, Lawrence S. Lustberg, Esq., hereby certify as follows:

            1.     I am an attorney at law admitted pro hac vice to the Eastern District of Virginia,

   Alexandria Division, and am a Director with the firm of Gibbons P.C., attorneys for Defendant

   Edward Snowden in this matter.

            2.     On April 13, 2020, I caused a copy of Edward Snowden’s Objections to the

   United States’ First Set of Interrogatories to be served by electronic mail on all counsel, set forth

   below:

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 G. ZACHARY TERWILLIGER
                                                 United States Attorney

                                                 DAVID MORELL
                                                 Deputy Assistant Attorney General

                                                 ALEXANDER K. HAAS
                                                 Director, Federal Programs Branch

                                                 ANTHONY J. COPPOLINO
                                                 Deputy Director, Federal Programs Branch

                                                 ANTONIA KONKOLY
                                                 Trial Attorney
                                                 SERENA ORLOFF
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L St. NW, Room 12024
                                                 Washington, DC 20530
                                                 Tel.: (202) 305-8693
                                                 Fax: (202) 616-8470
                                                 Email: antonia.konkoly@usdoj.gov


                                                 LAUREN A. WETZLER
                                                 Chief, Civil Division
                                                    10
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 12 of 13 PageID# 1441




                                      Assistant United States Attorney
                                      Office of the United States Attorney
                                      2100 Jamieson Avenue
                                      Alexandria, Virginia 22314
                                      Tel:      (703) 299-3752
                                      Fax:      (703) 299-3983
                                      Email: Lauren.Wetzler@usdoj.gov

                                      Counsel for the United States


                                             _______________                   ______

                                      Victor M. Glasberg (VA Bar Number 16184)
                                      VICTOR M. GLASBERG & ASSOCIATES
                                      121 S. Columbus Street
                                      Alexandria, VA 22314
                                      (703) 684-1100 (phone)
                                      (703) 684-1104 (fax)
                                      vmg@robinhoodesq.com


                                      Lawrence S. Lustberg (pro hac vice)
                                      GIBBONS P.C.
                                      1 Gateway Center
                                      Newark, NJ 07102
                                      (973) 596-4731 (phone)
                                      (973) 639-6285 (fax)
                                      llustberg@gibbonslaw.com

                                      Ben Wizner (pro hac vice)
                                      Brett Max Kaufman (pro hac vice)
                                      Vera Eidelman (pro hac vice)
                                      AMERICAN CIVIL LIBERTIES
                                      UNION FOUNDATION
                                      125 Broad Street, 18th Floor
                                      New York, NY 10004
                                      (212) 549-2500 (phone)
                                      (212) 549-2583 (fax)
                                      bwizner@aclu.org
                                      bkaufman@aclu.org
                                      veidelman@aclu.org

                                      Attorneys for Defendant Edward Snowden




                                        11
Case 1:19-cv-01197-LO-TCB Document 102-4 Filed 07/10/20 Page 13 of 13 PageID# 1442




         I certify under penalty of perjury that the foregoing is true and correct.


   Dated: April 13, 2020                                  /s/ Lawrence S. Lustberg    .
          Newark, New Jersey                              Lawrence S. Lustberg




                                                   12
